Citation Nr: 1243745	
Decision Date: 12/26/12    Archive Date: 12/31/12

DOCKET NO.  05-01 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disability.  

2. Entitlement to an initial higher rating for residuals of neck trauma rated as 10 percent disabling prior to March 14, 2008 and 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1962 to February 1964 and from May 1964 to December 1972.  
	
This issue of entitlement to service connection for a bilateral leg disorder, to include as secondary to a low back disability, is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in February 2003 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2005, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Virtual VA paperless claims processing system includes a letter from VA to the Veteran's accredited agent that indicates that a notice of disagreement has been received.  As the letter does not refer to the rating decision which triggered the notice of disagreement, the Board refers this matter to the Agency of Original Jurisdiction for appropriate action.  Other documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In a remand dated in November 2006, the Board deferred the decision of entitlement to service connection for a bilateral leg disorder as it was intertwined with another issue requiring further development at that time.  In June 2009 and in May 2011, the Board remanded the issue for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision dated in June 2010, the RO granted service connection for residuals of neck trauma with an evaluation of 10 percent effective March 12, 2002 and 20 percent from March 14, 2008.  In August 2010, the Veteran filed a notice of disagreement with the assigned initial ratings.  A Statement of the Case has not been issued and the Board is required to remand, rather than refer, this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to an initial higher rating for residuals of neck trauma rated as 10 percent disabling prior to March 14, 2008 and 20 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. On March 12, 2002, the Veteran filed a claim of entitlement to service connection for a bilateral leg disorder.  

2. The Veteran is service connected for degenerative disc disease and arthritis of the lumbar spine, rated 10 percent disabling effective March 12, 2002.  

3. The evidence is at least in relative equipoise as to whether the bilateral leg disorder is aggravated by the service-connected degenerative disc disease and arthritis of the lumbar spine.   


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a bilateral leg disorder secondary to the service-connected degenerative disc disease and arthritis of the lumbar spine are met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012); 3.310 (prior to October 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

As the claim of secondary service connection for a bilateral leg disorder is granted, further discussion here of compliance with the VCAA with regard to this claim is not necessary.

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. 
§ 3.310.  Service connection is possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).  In this case, the Veteran applied for service connection prior to the effective date of the amendment.  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003. 

Evidence 

On March 12, 2002, the Veteran filed a claim of entitlement to service connection for a bilateral leg disorder.  In April 2005, the Veteran testified that since service he had problems with his legs due to his back disability.  In October 2010, the Veteran stated that he had a bilateral leg condition many years before he was diagnosed with diabetes mellitus.  The Veteran is service connected for the following disabilities: residuals of neck trauma rated as 10 percent disabling from March 12, 2002 and 20 percent from March 14, 2008; diabetes mellitus rated 20 percent disabling from October 27, 2008; and degenerative disc disease and arthritis of the lumbar spine rated 10 percent disabling from March 12, 2002.  

A VA treatment record in November 1992 shows a diagnosis of degenerative joint disease of the lower spine with sciatica.  VA records from 2001 to 2012 on multiple occasions document lumbar radiculopathy.  A VA neurology evaluation in February 2009 shows that the Veteran complained of weakness in his legs.  The diagnostic impression was transient left leg weakness due to a heart condition.  In July 2009, VA records show an assessment of low back pain and intermittent bilateral lower extremity weakness.  

In August 2009 the Veteran's private doctor, a neurosurgeon, provided a diagnosis of posttraumatic lumbar degenerative disc disease.  In an addendum in September 2009, he stated that the Veteran had bilateral leg pain.   

On VA examination in February 2010, the examiner was of the opinion that the Veteran had cardiovascular disease and neurologic disease as a potential complication of his diabetes mellitus type 2.  

On VA examination in June 2011, the Veteran complained of numbness and pain in both legs distally below the knees and extending to the ankles and feet.  The diagnosis was diabetic peripheral neuropathy.  The examiner was of the opinion that the Veteran's current bilateral lower extremity condition stems from his diabetes.  As to whether the Veteran's bilateral lower extremity condition was permanently aggravated by his service-connected degenerative disc disease and arthritis of the lumbar spine, the examiner was of the opinion that the issue could not be resolved without resort to mere speculation because in the Veteran's case there are a multitude of co-morbid medical conditions, including but not limited to diabetes mellitus, a cerebrovascular accident, coronary artery disease, hypertension, and degenerative disc disease.  The examiner explained that it would be mere speculation to deduce the impact of the Veteran's concomitant lumbar spine disease on his lower extremities.  The examiner concluded that while the Veteran's symptoms and physical exam are most suggestive of a diabetic pathology, it is not possible without resorting to mere speculation, to say that there is no aggravation of the condition by his concomitant lumbar spine disease.  

Analysis

The Board finds that the evidence is at least in relative equipoise as to whether the service-connected degenerative disc disease and arthritis of the lumbar spine aggravated the bilateral leg disorder.

The Veteran contends that he has had problems with his legs in conjunction with his has lower back condition.  VA and private medical records from 1992 to 2012 show that the Veteran's bilateral leg disorder has been intertwined with his low back disability.  With regard to a nexus, the Board acknowledges that the June 2011 VA neurological examiner concluded that it would be speculative to deduce the impact of the Veteran's service-connected lumbar spine disease on his lower extremities due to the multitude of co-morbid medical conditions, including but not limited to diabetes mellitus, a cerebrovascular accident, coronary artery disease, hypertension, and degenerative disc disease.  With respect to speculative opinions, the Court has pointed out that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519(1996); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection"). 

In sum, the evidence is at least in relative equipoise as to whether the Veteran's service-connected low back disorder aggravated his bilateral leg disorder.  What is less clear is the degree of disability resulting from such aggravation.  As it is not possible to differentiate aggravation caused by the service-connected low back disability from the nonservice-connected disabilities any doubt should be resolved in the Veteran's favor.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (when it is not possible to separate the effects of a nonservice-connected condition from those of a service-connected condition, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service-connected condition).  Service connection is warranted when the aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  Therefore in resolving all doubt in the Veteran's favor, the Board concludes that service connection is warranted for a bilateral leg disorder secondary to the service-connected degenerative disc disease and arthritis of the lumbar spine.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  

The Board is cognizant that the Veteran is service connected for diabetes mellitus and the VA examiner in June 2011 was of the opinion that the bilateral leg disorder, manifested as peripheral neuropathy, was most suggestive of a diabetic pathology.  In order to view the evidence in the light most favorable to the Veteran, the above analysis has focused on whether a bilateral leg disorder was secondary to a low back disability because service connection for diabetes mellitus only has been in effect since October 2008 while service connection for a low back disability has been in effect since March 12, 2002, the date the Veteran's claim of service connection for a bilateral leg disorder was received.  


ORDER

Service connection for a bilateral leg disorder secondary to the service-connected degenerative disc disease and arthritis of the lumbar spine is granted.



REMAND

A rating decision in June 2010, granted service connection for residuals of neck trauma with an evaluation of 10 percent effective March 12, 2002 and 20 percent from March 14, 2008.  In August 2010, the Veteran filed a notice of disagreement with th assigned initial ratings.  A Statement of the Case has not been issued.  Under these circumstances, a Statement of the Case must be issued.  See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO should take all indicated action in order to issue a Statement of the Case referable to the issue of entitlement to an initial higher rating for residuals of neck trauma rated as 10 percent disabling prior to March 14, 2008 and 20 percent thereafter.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


